Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4 and 13 through 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Cok (2017/0330509).

With regard to claims 1 and 13, Cok discloses a display device ([0015] “In some embodiments, the system is a digital-drive display system or, more succinctly, a digital display”), comprising:
		a row driver ([0074] “The enable signal 25 controls a drive circuit 26 (in this example connected to the gate of a drive transistor) that drives an output device 27 (in this example an LED)”) including a counter (Figure 10, #22) configured to generate count bit values for subframes of a pulse width modulation (PWM) frame ([0096] “… the down counter 22 provides a single pulse-width modulation down-counted counter output …”); and 
		a display panel connected to the row driver, the display panel including pixels ([0103] “Although not explicitly shown in FIG. 13, the 48 output devices 27 can correspond to 16 three-color pixels arranged in a 4X4 array on a display substrate (system substrate 82, FIG. 1))”, a pixel including:
			a comparator circuit ([0103] “FIG. 13 is a schematic of a pulse-width modulation element 20 of a distributed pulse-width modulation system having 10-bit 
		a light emitting diode (LED) configured to turn on or off responsive to the comparison results at the dynamic comparison node [0118].

With regard to claims 2 and 15, Cok discloses the pixel further includes:
	a driver circuit connected to the LED to control current in the LED (Figure 10, #26); and 
	a latch circuit connected to the dynamic comparison node and the driver circuit (Figure 10, #92), the latch circuit configured to:
		isolate the dynamic comparison node of the comparator circuit from the driver circuit during each of the comparisons ([0098] “An output state flip-flop 92 or latch stores the output state … If the output state is off (for example the output state flip-flop 92 stores a LOW value), the output device 27 does not output a signal” wherein the office considers Cok’s off state as corresponding with the claimed isolation state); and 
		provide signals for turning on or off the LED to the driver circuit responsive to the comparison results at the dynamic comparison node ([0098] “If the output state is on (for example the output state flip-flop 92 stores a HIGH value), the output device 27 

With regard to claims 3 and 16, Cok discloses the signals turn the LED on responsive to a first comparison result for a first subframe of the PWM frame including a first value ([0118] “The design goal is to enable the LEDs with pulse widths ranging from 0 to 11 clock pulses wide”) and turn the LED off responsive to a second comparison result for a second subframe of the PWM frame subsequent to the first subframe including a second value ([0098] “… following a counting cycle reaching a count output of zero, the output state flip-flop 92 can be set to an off (LOW) state, for example with the PWM counter reset signal as shown”), the second value being higher than the first value[0118]; and the signals keep the LED off for remaining subframes of the PWM frame after being turned off in the second subframe ([0098] “… the output device 27 is on for as many PWM clock 32 cycles as is the number stored in the digital memory 28 and is off for the remaining cycles”).

With regard to claims 4 and 17, Cok discloses a memory connected to the comparator circuit, the memory configured to store the data bit values and provide the data bit values to the comparator circuit ([0069] “Each element 20 includes a digital memory 28 for storing a multi-bit digital value …”).

With regard to claim 14, Cok discloses the row driver, causing the dynamic comparison node to include a floating voltage for each of the comparisons between the 

With regard to claim 18, Cok discloses a word line decoder of the row driver, word line bit values for programming the memory with the data bit values ([0104] “… the 4-bit word counter counts from 0 to 9 (for 10 bits) and the corresponding bit address is selected by the 1-of-10 word line decoder”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Koshy (LIDIYA MARIAM K0SHY ET AL: "Low Leakage and High 

With regard to claim 5, Cok discloses the comparator circuit includes a plurality of comparator circuits ([0098] “Since all of the bits in the multi-bit digital value and all of the bits in the PWM counter 22 are compared at the same time, the comparator circuit 90 is a parallel comparator”).  The office finds no specific disclosure in Cok wherein each comparator includes a first transistor including a first terminal connected to a reference voltage, a second terminal connected to a second transistor, and first gate terminal connected to the row driver to receive a count bit value of the count bit values; and the second transistor including a third terminal connected to the second terminal of the first transistor, a fourth terminal connected to the dynamic comparison node, and a second gate terminal connected to the memory to receive a data bit value of the data bit values.  Koshy discloses each comparator includes a first transistor including a first terminal connected to a reference voltage, a second terminal connected to a second transistor, and first gate terminal connected to the row driver to receive a count bit value of the count bit values (Figure 1, lowest transistor); and the second transistor including a third terminal connected to the second terminal of the first transistor, a fourth terminal connected to the dynamic comparison node, and a second gate terminal connected to the memory to receive a data bit value of the data bit values (Figure 1, each of the transistors receiving the matching data Inx).  


With regard to claims 6 and 20, the office finds no specific disclosure in Cok wherein the comparator circuit includes a third transistor including a fifth terminal connected to the dynamic comparison node, a sixth terminal connected to a voltage source, and a third gate terminal connected to the row driver; and the row driver is configured to provide a node precharge signal to the third gate terminal, the node precharge signal causing the dynamic comparison node to include a floating voltage for each of the comparisons between the count bit values of the subframes and the data bit values of the control word for the PWM frame.  Koshy discloses the comparator circuit includes a third transistor including a fifth terminal connected to the dynamic comparison node, a sixth terminal connected to a voltage source, and a third gate terminal connected to the row driver; and the row driver is configured to provide a node precharge signal to the third gate terminal, the node precharge signal causing the dynamic comparison node to include a floating voltage for each of the comparisons between the count bit values of the subframes and the data bit values of the control word for the PWM frame (paragraph 2.1).
		The office finds combining Cok and Koshy would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Cok discloses a comparator in an electronic device, a "base" device, upon which the claimed invention 

With regard to claim 7, the office finds no specific disclosure in Cok wherein the node precharge signal includes a first level during each of the subframes of the PWM frame and a second level between the subframes of the PWM frame, the first level being higher than the second level.  Koshy disclose the node precharge signal includes a first level during each of the subframes of the PWM    frame and a second level between the subframes of the PWM frame, the first level being higher than the second level (Paragraph 2.1 wherein Mosfets are included).  
	The office finds combining Cok and Koshy would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Cok discloses a comparator in an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Koshy also discloses a comparator in an electronic device, a "comparable" device, which has been improved by including the node precharge signal having a first level during each of the subframes of the PWM frame and a second level between the subframes of the PWM frame, the first level being higher than the second level.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Koshy's known technique of including the node precharge signal having a first level during each of the subframes of the PWM frame and a second level between the subframes of the PWM frame, the first level being higher than the second .


	Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cok  and Koshy in view of JK (Anonymous: "JK Flip-flops'1, 21 February 2015 (2015-02-21), XP055685235, Learn About Electronics Retrieved from the Internet: URL:https://web.archive.org/web/2015022108 2127/https://learnabout-electronics.org/Di gital/dig54.php [retrieved on 2020-04-14] the whole document).

With regard to claim 8, the office finds no specific disclosure in the combination of Cok and Koshy wherein the latch circuit includes: 
	a first NAND gate including a first input connected to the dynamic comparison node, a second input connected to the row driver, and a first output;
	a second NAND gate including a third input connected to the row driver, a fourth input, and a second output; and
	a third NAND gate including a fifth input connected to the first output of the first NAND gate, a sixth input connected to the second output of the second NAND gate, and a third output connected to the fourth input of the second NAND gate and the driver circuit.
	JK discloses the latch circuit includes: 

	a second NAND gate including a third input connected to the row driver, a fourth input, and a second output; and
	a third NAND gate including a fifth input connected to the first output of the first NAND gate, a sixth input connected to the second output of the second NAND gate, and a third output connected to the fourth input of the second NAND gate and the driver circuit (Figure 5.4.5 wherein the office finds Q with a bar on top corresponds with the claimed dynamic comparison node).  
	The office finds combining Cok, Koshy and JK would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Cok and Koshy discloses a latch circuit in an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds JK  also discloses a latch circuit in an electronic device, a "comparable" device, which has been improved by including a latch circuit having: a first NAND gate including a first input connected to the dynamic comparison node, a second input connected to the row driver, and a first output; a second NAND gate including a third input connected to the row driver, a fourth input, and a second output; and a third NAND gate including a fifth input connected to the first output of the first NAND gate, a sixth input connected to the second output of the second NAND gate, and a third output connected to the fourth input of the second NAND gate and the driver circuit.  The office further finds that because the present invention claims a base device as described above, which is 

With regard to claim 9, The office finds no specific disclosure in the combination of Cok and Koshy wherein the row driver is configured to provide a latch compare signal to the second input of the first NAND gate to store a comparison result at the dynamic comparison node within the latch circuit; and the row driver is configured to provide a feedback enable signal to the third input of the second NAND gate to provide the comparison result to the driver circuit via the third output of the third NAND gate.  JK discloses the row driver is configured to provide a latch compare signal to the second input of the first NAND gate to store a comparison result at the dynamic comparison node within the latch circuit; and the row driver is configured to provide a feedback 
	The office finds combining Cok, Koshy and JK would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Cok and Koshy discloses a latch circuit in an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds JK  also discloses a latch circuit in an electronic device, a "comparable" device, which has been improved by including the row driver being configured to provide a latch compare signal to the second input of the first NAND gate to store a comparison result at the dynamic comparison node within the latch circuit; and the row driver is configured to provide a feedback enable signal to the third input of the second NAND gate to provide the comparison result to the driver circuit via the third output of the third NAND gate.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply JK's known technique of including the row driver being configured to provide a latch compare signal to the second input of the first NAND gate to store a comparison result at the dynamic comparison node within the latch circuit; and the row driver is configured to provide a feedback enable signal to the third input of the second NAND gate to provide the 

With regard to claim 11, Cok discloses a fourth transistor including a seventh terminal connected to a driving transistor and a fourth gate terminal connected to a supply signal; and the driving transistor including an eighth terminal connected to the seventh terminal of the fourth transistor, a ninth terminal connected to the LED, and a fifth gate terminal connected to the third output of the third NAND gate of the latch circuit (Figure 10, Vdd and #27).


	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cok.  

With regard to claims 12 and 19, the office finds no specific disclosure in Cok wherein the method further includes rearranging, by a counter crossbar of the row driver, the count bit values generated by the counter; providing, by the counter crossbar, the rearranged count bit values to the comparator circuit for the generating the comparison results; rearranging, by a word line crossbar of the row driver, the word line bit values generated by the word line decoder; and providing, by the word line crossbar, 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the latch compare signal includes a third level during each subframe of the PWM and includes a fourth level between the subframes of the PWM frame, the third level being higher than the fourth level; and the feedback enable signal includes a fifth level during the first subframe of the PWM frame when the latch compare signal includes the third level and includes a sixth level during other subframes of the PWM frame, the sixth level being higher than the fifth level.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622